Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 5, 7, 10, 12, 14, 16, 31-32, 34, 36, 39-40 and 42 are allowed.
Independent claims 1, 10, 31 and 39 are directed to methods and devices for determining quasi co-location assumptions for aperiodic channel state information (CSI) reference signals (CSI-RS) in communications systems using beamforming and operating according to new radio (NR) technologies.  Specifically, independent claims 1 and 31 being directed to the embodiment of a user equipment similarly recite: “…determining a quasi-co-location (QCL) relationship of an aperiodic channel state information (CSI) reference signal (CSI-RS) to a physical channel, wherein: the determination of the QCL relationship is based on: an offset parameter related to the aperiodic CSI-RS and a downlink control information (DCI) scheduling the aperiodic CSI-RS, and a threshold value of a time for the UE to switch between receive beams, and determining the QCL relationship comprises determining to use a QCL relationship of a physical downlink control channel (PDCCH) of a control resource set (CORESET) having a lowest identifier (CORESET-ID), when the offset parameter is lower than the threshold; and processing the aperiodic CSI-RS according to the determined QCL relationship.”  On the other hand, independent claims 10 and 39 being directed to a base station similarly recite: “…determining a quasi-co-location (QCL) relationship of an aperiodic channel state information (CSI) reference signal (CSI-RS) to a physical channel, wherein: the determination of the QCL relationship is based on: an offset parameter related to the aperiodic CSI-RS and a downlink control information (DCI) scheduling the aperiodic CSI-RS, and a threshold value of a time for a user equipment (UE) to switch between receive beams, and determining the QCL relationship comprises determining to use a QCL relationship of a physical downlink control channel (PDCCH) of a control resource set (CORESET) having a lowest identifier (CORESET-ID), when the offset parameter is lower than the threshold; and transmitting, to the UE, the aperiodic CSI-RS according to the determined QCL relationship.”

Examiner has reviewed and considered the Applicant’s Remarks (08/04/2021).  Applicant has submitted the following: 
[Applicant’s Remarks, pages 9-10]
However, while Guo discusses that, when offset between reception of the DL DCI and the corresponding PDSCH is less than the threshold T, antenna ports of DMRS of PDSCH are quasi co-located based on the TCI state used for PDCCH quasi co-location indication of the lowest CORESET ID in the latest slot where one or more CORESETs is configured for that UE, this threshold T is not a threshold value of a time for the UE to switch between receive beams. For example, as noted in Applicant's last-filed response, the threshold T in Guo "can be calculated by ... one UE report[ing] a time during To that is the minimum time duration this UE needs between PDCCH and PDSCH so that this UE is able to decode the DCI and obtain the spatial QCL assumption carried in DCI in time before the starting time of the transmission of the PDSCH."
Thus, the threshold T is a minimum time for the UE to determine a QCL assumption. However, this threshold is not the same thing as a threshold value of a time for the UE to switch between receive beams. 
In other words, what paragraph [0134] of Guo teaches that when the minimum time the UE has to determine a QCL assumption is below a threshold, then the UE will consider the DMRS antenna ports quasi co-located based on the TCI state used for PDCCH quasi co-location indication of the lowest CORESET ID. However, what the independent claims recite is that when the offset parameter related to the aperiodic CSI-RS and a DCI scheduling the aperiodic CSI-RS is lower than the threshold value of a time for the UE to switch between receive beams, then a QCL relationship of PDCCH of CORESET having a lowest CORESET-ID is used. 
Moreover, Applicant notes that on page 4 of the Final Office Action, the Examiner asserts that "Guo does not specifically show determining a QCL relationship of an aperiodic CSI-RS and determination of the OCL relationship being based on a threshold value of a time for the UE to switch between receive beams." As such, Applicant submits that it is unclear how, in previously- recited claim 1, Guo does not teach a QCL determination based on a threshold value of a time for the UE to switch between receive beams yet does, according to the current Office Action, teach the QCL determination in claim 4 being based on that same threshold.

Upon further consideration, the Examiner concurs with the Applicant that Guo in view of Xi does not teach the claimed invention as specifically presented. There is no teaching, suggestion, or motivation for combination in the prior art(s) as previously cited to show the claimed subject matter as detailed in the independent claims when viewed in its entirety.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190165846 A1 - relates to wireless communication and, more particularly, to a method for reporting Channel State Information (CSI) and an apparatus for supporting the method.
US 20170208568 A1 - relates to a frame structure for advanced communication systems.
US 20170064675 A1 - relates to a wireless communication system, more particularly, to a method of transmitting and receiving a downlink signal and an apparatus therefor.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/REDENTOR PASIA/Primary Examiner, Art Unit 2413